In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 06-764V

*************************
NATALIA GLASER, parent of     *
M.G., a minor,                *                                  Filed: July 27, 2015
                              *
                  Petitioner, *
                              *                                  Decision by Stipulation; Damages;
               v.             *                                  Diphtheria-Tetanus-acellular
                              *                                  Pertussis (“DTaP”); Encephalopathy;
SECRETARY OF HEALTH AND       *                                  Neurological Injuries
HUMAN SERVICES,               *
                              *
                  Respondent. *
                              *
*************************

Paul S. Dannenberg, Huntington, VT, for Petitioner.

Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On November 13, 2006, Natalia Glaser filed a petition, on behalf of her son, M.G., seeking
compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”).2 Petitioner alleges that M.G. developed encephalopathy and other neurological injuries
as a result of the Diphtheria-Tetanus-acellular Pertussis (“DTaP”) vaccine that he received on or
about December 1, 2003. Further, Petitioner alleges that the residual effects of this injury lasted
for more than six months.



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        Respondent denies that the DTaP vaccine caused M.G.’s encephalopathy or any other
injury and further denies that his current disabilities are a sequela of a vaccine-related injury.
Nonetheless both parties, while maintaining their above-stated positions, agreed in a stipulation
(filed July 27, 2015) that the issues before them could be settled, and that a decision should be
entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

       The stipulation awards:

          A lump sum of $622,061.54, which represents compensation for first year life care
           expenses ($164,971.74) and trust seed funds ($457,090.00), in the form of a check
           payable to Counsel Trust, as trustee of the grantor revisionary trust established for the
           benefit of M.G.;

          A lump sum of $533,452.33, which amount represents compensation for partial lost
           future earnings ($408,452.33) and pain and suffering ($125,000.00), in the form of a
           check payable to Petitioner as guardian(s)/conservator(s) of the estate of M.G. for the
           benefit of M.G. No payment shall be made until Petitioner provides Respondent with
           documentation establishing that she has been appointed as the
           guardian(s)/conservator(s) of M.G.’s estate;

          A lump sum of $26,459.50, which amount represents compensation for past
           unreimbursable expenses, in the form of a check payable to Petitioner, Natalia Glaser;

          A lump sum of $22,002.61, which amount represents reimbursement of a lien for
           services rendered on behalf of M.G., in the form of a check payable jointly to Petitioner
           and

                                   Department of Health Care Services
                                     Recovery Branch – MS 4720
                                           P.O. Box 997421
                                     Sacramento, CA 95899-7421
                                        Attn: Class Action Unit
                                 DHCS Account No: C91900546E-VAC03

          An amount sufficient to purchase the annuity contract described in paragraph 10 of the

                                                  2
             attached stipulation, paid to the life insurance company from which the annuity will be
             purchased.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           3